Exhibit SUBSIDIARIES OF THE COMPANY Subsidiary Name State or Country of Incorporation Invisinet, Inc. Delaware Taian AGS Pipeline Construction Co. Ltd China WPCS Asia Limited China WPCS Australia Pty Ltd Australia WPCS International – Auburn, Inc. California WPCS International – Brendale, Pty Ltd. Australia WPCS International – Brisbane, Pty Ltd. Australia WPCS International – Hartford, Inc. Connecticut WPCS International – Houston, Inc. Texas WPCS International – Lakewood, Inc. New Jersey WPCS International – Portland, Inc. Oregon WPCS International – Sacramento, Inc. California WPCS International – Sarasota, Inc. Florida WPCS International – Seattle, Inc. Washington WPCS International – St. Louis, Inc. Missouri WPCS International – Suisun City, Inc. California WPCS International – Trenton, Inc. New Jersey
